Title: To George Washington from Colonel Rufus Putnam, 3 October 1776
From: Putnam, Rufus
To: Washington, George



May it Please your Exelency
october 3d 1776

the following Establishement of artificers &c. are in propotion to the 88 Battallions of Infentry as one Compeny to 5½ Battallions which I think is as Small a propotion as will answer the Ends proposed the Battallions in general may give 50 Each for the Works the Miners and Sappers are in propotion to these nearly as 1 to 10—the Carpinters Will not Exceed if we are to Consider they have in Charg the makeing of Platforms—Cheveaux-De-Frize gates guard Houses ordinance Stoars & Barracks with in the fortifications or Necessary for the Garison of Each place and many other things in the Engineer Department. I have had no Reguard to Carrages beads [beds,] Boxes and other matters Belonging to the Artillery. Nor Waggons or other Carrages Belonging to the Quarter Masters Department or Barracks for the Quartering of Troops in general Nor any Stoars for the Commesary (Except for the Different Fortress these only Come with in the Engineers Department) However if the Carpinters are thought to Exceed there may be a part of them attached to the artillery and the Same with Reguard to Smiths and they may also be Imployed in any other Department when the Fortifications do not Requier there Labour—For my own part I Should Rather Chuse to Increase there Number then Lessen them Sence if the Service do not Requier there Labour they are not to be paid more then other Troops and Subject to like duty. I am Sir your Excelencys Most obedient Humble Servent

Rufus Putnam

